   

| USDC SDNY |
| DOCUMENT |

   
    

 

 

| ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT {DOCH
SOUTHERN DISTRICT OF NEW YORK | DATE FILED: _| 2/5" /
JENNIFER A. PAPPAGALLO, ; 19 Civ. 08003 (KPF)(RWL)
Plaintiff,
- against - : ORDER SUPPLEMENTING
; STANDING ORDER IN
COMMISSIONER OF SOCIAL SECURITY, —_: SOCIAL SECURITY CASE
: (Represented Parties)
Defendant. :
X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

The above-referenced social security action has been referred to the undersigned
for Report and Recommendation. All motions and applications, including those related
to scheduling and all motions to dismiss or for judgment on the pleadings, must be made
to Judge Lehrburger and in compliance with this Court's Individual Practices in Civil
Cases, available on the Court's website at https://nysd.uscourts.gov/hon-robert-w-
lehrburger.

1. Pursuant to Standing Order No. 16-MC-00171, dated April 20, 2016
(Standing Order), Defendant shall file the electronic certified transcript of the
administrative proceedings (e-CAR), which shall constitute the Defendant's answer, or
move against the complaint, no later than 90 days after Defendant is served with
process in this action. Thereafter, in order to promote the efficient adjudication of this
matter, the parties shall adhere to the following schedule and procedures.

2. No later than 30 days after the e-CAR is due, counsel for Plaintiff must

send a written proposal for settlement to counsel for the Commissioner, summarizing
Plaintiffs strongest arguments, with specific references to the portions of the record
supporting those arguments, to determine if the case can be resolved.

3. Promptly upon receipt of Plaintiffs settlement proposal, counsel for the
Commissioner must consult with the agency, evaluate the merits of the proposal, and
meet and confer with Plaintiff's counsel in good faith, in person or by telephone, to
determine whether the case can be resolved without further expenditure of attorney time
and judicial resources. An exchange of emails is not sufficient.

4. No later than 30 days after Plaintiff's settlement proposal is due, the
parties shall either: (a) electronically file a stipulation dismissing, remanding, or otherwise
resolving the case; or (b) electronically file a joint letter advising the Court that the parties
have complied with the requirements of paragraph 2 and 3 above but were unable to
resolve the case and are proceeding to brief their respective positions in accordance with
the paragraphs below. Any stipulation entered between the parties including, but not
limited to, a remand to the Social Security Administration (“Administration”) for further
proceedings must be approved by the assigned District Judge, unless the parties consent
to the undersigned’s jurisdiction over the case for all purposes. The parties are advised
that a remand for further proceedings is not necessarily a final disposition of the case,
and Plaintiff may be entitled to seek further review of any additional proceedings before
the Administration.

5. Plaintiff shall file their motion for judgment on the pleadings no later than
30 days after the parties’ joint letter (pursuant to paragraph 4 above) is due.

6. The Commissioner shall file and serve their response to the motion for

judgment on the pleadings no later than 60 days after Plaintiff's motion is due. Within
seven days after the Commissioner files its response, the Commissioner shall deliver
to chambers by mail, overnight courier, or hand delivery a courtesy copy (marked as such)
of the e-CAR.

7. No later than 21 days after the Commissioner's response is due, Plaintiff
shall file any reply.

8. The parties’ briefs should comply with the following requirements:

a. The brief of each side shall contain a summary of those parts of the
Administrative Record that each side contends should be considered for purposes of
review of the agency's decision. Each statement in a party’s summary of the record shall
be followed by a citation to the appropriate pages of the record (i.e., "R. at__").

b. If Defendant believes that any of the statements in Plaintiff's
summary of the record is inaccurate in any respect, then Defendant's brief shall include
a footnote or section that lists each such statement, explains why each such statement is
inaccurate, and includes supporting cites to the record. If Plaintiff believes that any of the
statements in Defendant’s summary of the record is inaccurate in any respect, then
Plaintiff's responsive brief shall include a footnote or section that lists each such
statement, explains why each such statement is inaccurate, and includes supporting cites
to the record.

Cc. The Court is familiar with the standard of review and the sequential
evaluation process, so the parties may forego boilerplate discussions of the governing
legal standards unless there has been a recent change in the law. The parties should
focus on applying relevant and controlling legal authority to the facts germane to each

disputed issue.
d. When citing relevant cases, statutes, regulations, Social Security
Rulings, medical and vocational reference sources, or other legal authority to support
their legal arguments, the parties shall provide complete and accurate citations to the
portions of those authorities relied upon. In addition, all medical terminology (including
medical conditions, diagnoses, procedures, tests, anatomical references, and
pharmaceuticals) shall be defined in terms understandable to a layperson, preferably by
citation to a medical dictionary or other standard reference work. The parties may not
supplement the record beyond the definition of technical terms.

9. Memoranda in support of or in opposition to any dispositive motion shall not
exceed 25 pages in length, and reply memoranda shall not exceed 10 pages in length. A
party seeking to exceed these page limitations must apply to the Court for leave to do so
in conformity with the undersigned’s Individual Practices in Civil Cases, with copies to all
counsel, no fewer than seven days before the date upon which the memorandum must
be filed.

10. Counsel for the Plaintiff must serve this Order on the Defendant and must

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

file proof of such service with the Court.

SO ORDERED

 

 

Dated: December 5, 2019
New York, New York

Copies transmitted this date to all counsel of record
